ACCEPTED
                                                                                                                                                  04-15-00487-CV
                                                                                                                                    FOURTH COURT OF APPEALS
                                                                                                                                            SAN ANTONIO, TEXAS
                                                                                                                                           12/23/2015 10:52:01 AM
                                                                                                                                                   KEITH HOTTLE
                                                                                                                   2200 Ross Avenue, Suite 2200            CLERK
                                                                                                                               Dallas, TX 75201
                                                                                                                       Telephone: 214-740-8000
                                                                                                                             Fax: 214-740-8800
                                                                                                                             www.lockelord.com

                                                                                                                              FILED
                                                                                                                                CynthiaINK. Timmsl
                                                                                                                    4thTelephone:
                                                                                                                 Direct  COURT OF        APPEALS
                                                                                                                                    214-740-8635
                                                                                                                      SAN    ANTONIO,
                                                                                                                        Direct              TEXAS
                                                                                                                               Fax: 214-756-8633
                                                                                                                           ctimms@lockelord.com
                                                                                                                  12/23/2015 10:52:01 AM
                                                                                                                     KEITH E. HOTTLE
                                                                                                                           Clerk

                                                           December 23, 2015



Via eFile.TXCourts.gov
Mr. Keith E. Hottle
Clerk of the Court
Court of Appeals for the Fourth District of Texas
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

          Re:         Court of Appeals Number: 04-15-00487-CV
                      Trial Court Cause: 7,637
                      ConocoPhillips Company v. Leon O. Ramirez, Jr., et al.

Dear Mr. Hottle:

On behalf of Appellant ConocoPhillips Company, I hereby request an electronic copy of the
supplemental clerk’s record filed with the Court of Appeals on December 18, 2015. Please send
the record via FedEx Overnight to my attention at Locke Lord LLP, 2200 Ross Avenue, Suite
2800, Dallas, Texas 75201. If you do not already have our law firm’s FedEx account number
from a previous request, please call Vicki Martin at 214-740-8212.

Please let me know if you have any questions or need any further information. Thank you.

                                                                                Respectfully submitted,


                                                                                /s/ Cynthia K. Timms
                                                                                Cynthia K. Timms

                                                                                ATTORNEYS FOR APPELLANT
                                                                                CONOCOPHILLIPS COMPANY

cc:       All Counsel of Record – Via eFile



  Atlanta | Austin | Boston | Chicago | Dallas | Hartford | Hong Kong | Houston | Istanbul | London | Los Angeles | Miami | Morristown | New Orleans
            New York | Orange County | Providence | Sacramento | San Francisco | Stamford | Tokyo | Washington DC | West Palm Beach